 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT

 7                    SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                         Case No. 19CR640-GPC
 9                     Plaintiff,
10         v.                                          ORDER AND JUDGMENT
11                                                     DISMISSING THE
     EDWIN MENDEZ-O,                                   INDICTMENT WITHOUT
12                                                     PREJUDICE
                       Defendant.
13
14        On motion of the United States, with no objection by Defendant, and with good cause
15 shown, the Indictment in this case is hereby dismissed without prejudice and the bond
16 exonerated.
17 Dated: June 17, 2019
18
19
20
21
22
23
24
25
26
27
28


30
